Citation Nr: 1043072	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-39 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. Juarbe



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to September 
1952.  His awards and decorations include the Combat Infantryman 
Badge and Purple Heart.  

This matter came to the Board of Veterans' Appeals (Board) from a 
December 2005 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran testified at a RO hearing 
in March 2007; the transcript is of record.  In November 2008, 
the Board denied entitlement to service connection for PTSD.  The 
Veteran filed a timely appeal to the U.S. Court of Appeals for 
Veterans Claims (Court).  Per a September 2009 Joint Motion for 
Remand (JMR) and September 2009 Court Order, the Board's decision 
was remanded for compliance with the JMR.  

In February 2010, the Veteran submitted new evidence in support 
of his appeal; however, waived RO review of such additional 
evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2009).

Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth Edition 
(DSM-IV).

The Board has accepted that the Veteran's stressors are credible, 
and consistent with his combat service.  38 U.S.C.A. § 1154(b) 
(West 2002).  The matter at hand hinges on whether a diagnosis 
has been rendered that conforms to DSM-IV criteria, and whether 
there is a link between his current symptoms and in-service 
stressors.  

VA evaluations conducted in September 2005 and September 2006 do 
not reflect diagnoses of PTSD.  The September 2006 VA examiner 
concluded that the Veteran did not meet all of the DSM-IV 
criteria for PTSD, and that the Veteran has schizophrenia and 
dementia.  An April 2006 report from Dr. Juarbe reflects a 
diagnosis of PTSD, and Dr. Juarbe testified in March 2007 that 
the Veteran met all of the criteria for a diagnosis of PTSD.  An 
October 2007 private neurological evaluation reflects the opinion 
that the Veteran does not have schizophrenia, and that he has 
PTSD.  A January 9, 2007 VA outpatient psychiatric evaluation 
reflects Axis I diagnoses of PTSD and schizophrenia, paranoid 
type by history.  A February 2010 report from a private 
psychologist, Christina L. Riebeling, Ph.D., reflects that 
records were reviewed and a diagnosis of PTSD was rendered.  In 
light of the conflicting diagnoses, the Board has determined that 
the Veteran should undergo a VA examination to assess whether he 
has PTSD due to stressors incurred in service.  

Since the matter was previously before the Board, the Court 
issued its decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In Clemons, the RO and the Board denied a claim of 
service connection for PTSD as the Veteran was not diagnosed with 
that disorder.  During the development of the evidence, however, 
the Veteran was diagnosed with anxiety/schizoid disorder.  In 
finding that the Board should have considered entitlement to 
service connection for anxiety/schizoid disorder, the Court noted 
that a layperson is not competent to diagnose a psychiatric 
disorder; therefore, any and all mental disorders eventually 
diagnosed during the course of a claim should be considered, even 
though the Veteran did not file a written claim for that 
disorder.  

The facts of the instant case are similar to those in Clemons.  
As detailed, VA and private evaluations variously diagnose 
schizophrenia, PTSD, and dementia.  In light of the diagnosis of 
schizophrenia and the holding of Clemons, the VA examination 
should address the nature and etiology of all of his psychiatric 
symptomatology, including schizophrenia, and the claim of service 
connection for an acquired psychiatric disorder, other than PTSD, 
should be adjudicated by the RO.

Updated San Juan VA Medical Center (VAMC) treatment records 
should be obtained for the period June 7, 2007, to the present.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of this matter being Remanded, the RO should ensure that 
proper notice is issued pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) and Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).

Accordingly, the case is REMANDED to the RO for the following 
actions:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

1.  The RO should ensure that proper notice 
has been issued pursuant to 38 U.S.C.A. § 
5103(a), which advises him of the evidence 
and information that is necessary to 
establish entitlement to service connection, 
to include the information and evidence that 
must be submitted by the claimant, the 
information and evidence that will be 
obtained by VA, and an explanation as to the 
information or evidence needed to establish 
a disability rating and an effective date, 
as outlined by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should request the Veteran's San 
Juan VAMC treatment records for the period 
June 7, 2007, to the present.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

3.  The RO should schedule the Veteran for 
a comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The claims folder and a copy of this remand 
must be provided to the examiner prior to 
the examination.  The examiner should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete review 
of comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the current 
DSM-IV diagnostic criteria is required.  

a)  The examiner is advised that the 
Veteran's claimed in-service stressors have 
been conceded, in that they are credible 
and consistent with his combat service;  

b)  The examiner should consider the 
Veteran's conceded in-service combat-
related stressors for the purpose of 
determining whether such stressors were 
severe enough to have caused the current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
the in-service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

c)  If the Veteran is found to have PTSD, 
the examiner is requested to identify the 
diagnostic criteria, including the specific 
stressor or stressors supporting the 
diagnosis.  If PTSD is diagnosed, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
more) that any currently diagnosed PTSD is 
a result of service and any incident 
therein.  The diagnosis should conform to 
the psychiatric nomenclature and diagnostic 
criteria contained in the DSM-IV.

d)  For any other psychiatric diagnosis, to 
include schizophrenia, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or more) 
that any currently diagnosed psychiatric 
disorder, to include schizophrenia, is a 
result of service or any incident therein.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate entitlement to service 
connection for PTSD, and entitlement to 
service connection for an acquired 
psychiatric disorder, other than PTSD.  If 
any benefit sought is not granted in full, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


